DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application/Election/Restrictions
Applicant’s election with traverse of Group I (Claims 1-9 and 12) and species (ischemic heart disease) in the reply filed on November 16, 2020 is acknowledged. Applicant’s traversal is on the grounds that applicant argues that Coleman does not teach the common technical feature of a substantially homogeneous and immunosuppressive adult ASC population in a protein-free cryoprotectant. Applicant argues that Coleman taches a heterogeneous mixture of ASCs from non-human sources. Applicants arguments have been fully considered but are not found persuasive because the search and examination of methods (Groups 2 and 3) are not coextensive with the search for compositions (Group 1) since the methods have manipulative steps that the compositions don’t have, and are evaluated differently under certain statues (i.e. 35 U.S.C 101 and 112 in particular). Furthermore, the common technical feature was shown not to be special over the prior art as established by Coleman. The disclosure of Coleman clearly anticipates the use of human ACS (para 2, 18, 52, 58, 59, 62) and only exemplifies SVF as an extraction method among other possible methods which could yield ‘substantially homogeneous ACS populations’. This aspect of the restriction requirement is still deemed proper and is therefore made FINAL. Claims 1-12, 15-24 are pending. Claims 23 and 24 are newly added. Claims 8, 9 and 15 are newly amended. Claims 10-11 and 15 are currently withdrawn from further consideration pursuant to 37 CFR 1.142 (b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Claims 1-9, 12 and 23-24 are the subject of the present Official action.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/23/2018 was received.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement was considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claim 5 describes the composition of claim 1, wherein immediately after thawing, at least 80% of the stem cell population are viable cells. Claim 5 is indefinite for reciting “immediately after thawing” since claim 1 does not necessarily have limitations present requiring the cellular composition to be frozen. Only in claim 8 are limitations added requiring that the composition of claim 1 is frozen. Applicant may correct this antecedent basis error by amending the dependencies of claim 5 or reword to an appropriate form.

Claim Rejections - 35 USC § 112d
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 12 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claims 12 describes a pharmaceutical composition comprising a suspension of substantially homogeneous ASCs in a protein-free cryoprotectant at a concentration of at least 1.5 x 107 cells per mL obtained according to the process of claim 10. Claim 12 incorrectly depends on withdrawn 10. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 1-3, 5, 7-8, 12 and 23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter as evidenced by Dhanasekaran et al. "Plasticity and banking potential of cultured adipose tissue derived mesenchymal stem cells." Cell and tissue banking 14.2 (2013): 
The most recent update to the Office’s patent eligibility requirements are the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) published on January 7 and October 17, 2019 (84 Fed. Reg. 50), which provides the following analysis to determine patent eligibility, derived from the decisions rendered in Mayo Collaborative Svcs. V. Prometheus Labs., 566 U.S. _, 132 S. Ct. 1289, 101 U.S.P.Q.2d 1961 (2012) (hereinafter “Mayo”), and in Alice Corp. Pty. Ltd. v CLS Bank Int’l, 573 U.S._, 134 S. Ct. 2347, 110 U.S.P.Q.2d 1976 (2014) in subsequent court cases: 
Step 1 is to determine whether the claim is directed to a process, machine, manufacture, or composition of matter. If the claim is directed to a statutory category, proceed to Step 2. 
Step 2 is the two-part analysis from Alice Corp. 
Step 2A has been divided into 2 prongs.
Step 2A, prong 1 requires determining whether the claim is directed to the judicial exceptions of an abstract idea, a product of nature, or a law of nature or natural phenomenon other than a product of nature. To determine if the claim recites a nature-based product limitation, the markedly different characteristics analysis is use to evaluate whether the claim is directed to a “product of nature” that falls under the law of nature and natural phenomenon exceptions. In this analysis, markedly different characteristics can be expressed in terms of the product’s structure, function, and/or other properties. If YES, the claim is directed to a judicial exception, proceed to step 2A, prong 2. 
Step 2A, prong 2 requires evaluating whether a judicial exception is integrated into a particular application (e.g. improving technology, effecting a particular treatment or prophylaxis, implementing with a particular machine, ect.) identified by the Supreme Court and the Federal Circuit, to ensure that the claim as a whole “integrates [the] judicial exception into a particular application [that] will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.”
If NO, the claim does not integrate the judicial exception into a practical application, then proceed to step 2B.
Step 2B requires analyzing whether the claim as a whole amounts to significantly more than the exception by determining whether any element, or combination of elements, in the claims is sufficient to ensure that the claim as a whole amounts to significantly more 
Improvements to another technology or technical field; 
Improvements to the functioning of the computer itself;
Applying the judicial exception with, or by use of, a particular machine;
Effecting a transformation or reduction of a particular article to a different state or thing;
Adding a specific limitation other than what is well-understood, routine and conventional in the field, or adding unconventional steps that confine the claim to a particular useful application; or
Other meaningful limitation beyond generally linking the use of the judicial exception to a particular technological environment. 

Claims 1-3, 5, 7-8, 12 and 23 describe a composition of naturally occurring adipose-tissue derived stem cells (ASCs) in a protein-free cryoprotectant expressing a number of transmembrane proteins. These claims are directed to one of the statutory categories and are considered compositions of matter (step 1). These claims are directed to a judicial exception (step 2A, prong 1) since the instant ASC cellular composition does not have markedly different characteristics from their natural occurring counterparts. Furthermore, these claims do not integrate into a particular application (step 2A, prong 2) and do not amount to significantly more than the judicial exception (step 2B). The ASC cellular composition as outlined in claims 1-3, 5, 7, 8, 12 and 23 comprise ASC cells which do not have markedly different characteristics from ASC cells existing in nature since the CD markers described in claims 2 and 3 occur endogenously (see Dhanasekaran). Furthermore, “substantially homogeneous and immunosuppressive” are subjective terms without further context and read on the naturally occurring immunosuppressive properties of ASC cells. Taking the broadest reasonable interpretation, “protein-free cryoprotectant” is an expansive genus encompassing any naturally occurring sugar, salt or glycol which exist endogenously. Furthermore, there is no evidence that the protein-free cryoprotectant functionally or structurally changes the judicial exception (ASCs). The ASC cellular composition thus comprises a natural product that does not integrate into a particular application with a measurable function and therefore lacks a functional relationship, see MPEP 2111.05. This is evidenced by Dhanasekaran, wherein it is shown that adult human adipose derived stem cells exhibit the CD markers recited in claims 2 and 3 either expressly or inherently 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5, 7, 8, 12 and 24 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Coleman et al. US 2015/0240211, published 8/27/2015. 
Claim 1 describes a composition comprising a suspension of a substantially homogenous and immunosuppressive adult human adipose-tissue derived stem cell (ASC) population in a protein-free cryoprotectant at a concentration of at least 1.5 x 107 cells per mL. Claim 2 describes the composition of claim 1, wherein at least about 80% of the ASC population express CD90, CD73, CD13, CD105, CD29, CD166, CD10, CD140b, CD160, CD204, CD272, CD44, CD49a, CD54, CD9, Galectin 3, Galectin 9, HLA-G and LTOR and at most about 15% of the ASC population express CD45, CD19, CD14, CD106, CD31 and CD36. 80% express CD105 and at most 40% express CD34; and/or at least 90% express CD10, CD140b, CD 160, CD204, CD272, CD44, CD54, CD9, Galectin 3, Galectin 9, HLA-G and LTOR; at least 80% express CD49a; at least 60% express CD258 and CD270 and at least 5% express CD200; at most 15% express CD15, CD152, CD163, CD18, CD274, CD39, CD40, CD62L, CD80 and CD86; and at most 30% express CXCR4. Claim 5 describes composition of claim 1, wherein, immediately after thawing, at least 80% of the stem cell population are viable cells, and the stem cell population has a population doubling of at least 1 when cultured for 48 hours. Claim 7 describes the composition of claim 1, which is a pharmaceutical composition.  Claim 8 describes the composition of claim 7, wherein said pharmaceutical composition is frozen. Claim 12 describes a pharmaceutical composition comprising a suspension of a substantially homogenous adult human stem cell population in a protein-free cryoprotectant, at a concentration of at least 1.5 x 107 cells per mL obtained or obtainable according to the process of claim 10. Claim 24 describes a cell bank comprising a plurality of vials stored under freezing conditions, each vial comprising a composition according to claim 8.
Coleman describes methods and compositions for enhancing the effectiveness of cryopreservation, suspension, storage, culturing and the proliferation of adipose-derived mesenchymal stem cells (ASC) (Coleman, para 13, 19 and claims 18, 19). Coleman provides embodiments wherein the ACSs are derived from humans (Coleman, para 18). Coleman describes several methods to isolate the ASCs including adipose stromal vascular fraction among others which yield an equivalent ASC sample which is “substantially homogeneous” comprising primarily of ASC cells (Coleman, para 13). Coleman expressly describes ACSs with cell surface markers for CD90, CD73, CD105, CD44, CD45, CD34 among others (Coleman, para 78 and Fig 11). Coleman does not expressly mention surface marker expression for CD13, CD29, CD166, CD10, CD 140b, CD160, CD204, CD272, CD49a, CD54, CD9, Galectin 3, Galectin 9, oC (Coleman, para 77 and claim 20). Coleman describes techniques to rapidly thaw and recover the frozen cells (Coleman, para 77). Coleman presents recovery and viability studies on the frozen cells immediately after thawing, showing healthy population doubling times (Coleman, para 77 and Fig 10). Coleman provides clear motivation for maintaining the differentiation potential of the cryopreserved ACSs both in vitro and in vivo (Coleman, para 19). Coleman experiments with different cellular concentrations and plating densities (Coleman, para 64, 79- 80, 82). Accordingly, claims 1-3, 5, 7, 8, 12 and 24 are anticipated by the disclosure of Coleman. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 12 and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Coleman as applied to claims 1-3, 5, 7, 8, 12 and 24 above and further in view of Taylor et al. US 6492103, date of patent 12/10/2002 (hereinafter Taylor), Lee et al. "Strategies to improve the immunosuppressive properties of human mesenchymal stem cells." Stem cell research & therapy 6.1 (2015): 1-10 (hereinafter Lee), and Dhanasekaran et al. "Plasticity and banking potential of cultured adipose tissue derived mesenchymal stem cells." Cell and tissue banking 14.2 (2013): 303-315 (hereinafter Dhanasekaran, cited in applicants IDS).
A description of claims 1-3, 5, 7, 8, 12 and 24 are provided above and are further rejected as being obvious over Coleman in view of Taylor, Lee and Dhanasekaran. Claim 4 describes the composition of claim 1 wherein, upon interferon-gamma stimulation comprising cultivation for 3 days in the presence of 50 ng/ml interferon-gamma, the percentage of the ASC population expressing CD274 is increased to at least 80% and the expression level of CD54 on CD54-positive cells is increased at least 25-fold as compared to a control ASC population cultivated for 3 days in the absence of interferon-gamma. Claim 6 describes the composition of claim 1, wherein the cryoprotectant comprises Trolox (6-hydroxy-2,5,7,8-tetramethylchroman-2-carboxylic acid), Na+, K+, Ca+, Mg+, Cl-, H--2PO4--, HEPES, lactobionate, sucrose, 7 to about 2.5 x 107 cells per mL. Claim 23 describes the composition of claim 1, wherein the ASC concentration is between 2 x 107 cells and 5 x 107 cells per mL. 
Coleman describes a method for cryopreserving human ASCs (Coleman, para 13, 19 and claims 18, 19). Coleman does not expressly describe interferon-gamma stimulation as described in claim 4, the exact cryoprotectant composition described in claim 6 and the exact ASC concentration ranges described in claims 9 and 23. 
Taylor describes methods and compositions for preserving organs and tissues including cryopreservation (Taylor, Column 7). Taylor describes various cryoprotective compounds which can be used to facilitate cold storage temperatures and preserve the biological sample of interest (Taylor, column 8, Table 3). Taylor specifically mentions using Trolox (Table 3), Na+ (Table 2), K+ (Table 2), Ca+ (Table 2), Mg+ (Table 2), Cl- (column 12), H--2PO4-- (column 12), HEPES (Table 2), lactobionate (Table 2), sucrose (Table 2), mannitol (Table 2), glucose (Table 2), dextran-40 (column 12), adenosine (column 12) and glutathione, and DMSO (Table 3).
Furthermore, Lee describes the immunosuppressive effects of preconditioning mesenchymal stem cells with interferon-gamma (IFNγ) (Lee, Fig 1, and pg 5 section “Immunologically relevant effects of interferon-gamma). Lee provides specific reference to adult human adipose derived mesenchymal stem cells (Lee, introduction para 2). Lee describes the resulting upregulation of CD274 in IFNγ pre-conditioned MSCs among other immunomodulatory-associated genes (Lee, para 3 pg 5 and table 2). 
It would have been obvious to one of ordinary skill in the art to substitute the cryoprotectants described by Taylor and the IFNγ preconditioning procedure described by Lee into the cryopreservation methods outlined by Coleman. Both Taylor and Coleman are concerned with similar goals of in vivo. It would have been a matter of simple substitution to incorporate the IFNγ preconditioning step as described by Lee into the cryopreservation methods outlined by Coleman. One would have been motivated to make this substitution in order to improve the immunosuppressive properties of the ASC cells. Furthermore, it is emphasized that Coleman either directly or inherently describes all cell surface markers recited in claims 2 and 3. The receptor markers described in claims 2 and 3 would have naturally occurred over standard culturing practices and would have inherently been present in the disclosure of Coleman since the same cell type (ASCs) are being examined. Accordingly, the cell surface receptors recited in claims 2 and 3 are inherent in the disclosure of Coleman, see MPEP 2112. This is further supported by Dhanasekaran where it is shown that the composition of cell surface receptors in ASCs exhibits plasticity as a function of passage number and culturing conditions (Dhanasekaran, Fig 3 and 4). Accordingly, all surface receptors in claims 2 and 3 would have been inherent to the disclosure of Coleman and would naturally flow from routine optimization and increasing passage number. One would have a reasonable expectation of success in combining the disclosures of Coleman, Taylor, Lee and Dhanasekaran given the favorable cryopreservation results achieved by Coleman and Taylor and the improved immunosuppressive properties of the ASC cells achieved by Lee. Furthermore, it would have been a matter of routine experimentation using standard laboratory techniques available at the time of filing to determine the ASC cell concentration and sample volume per vial recited in claims 9 and 23. "Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by In re Aller, 220 F.2d 454,456, 105 USPQ 233,235 (CCPA 1955). Accordingly, in the absence of evidence to the contrary, one of ordinary skill in the art would have considered the claimed invention to have been prima facie obvious to at the time the invention was made.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dr. ALEXANDER NICOL whose telephone number is (571)272-6383.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Babic can be reached on (571)272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Alexander Nicol
Patent Examiner
Art Unit 1633
/JAMES D SCHULTZ/Primary Examiner, Art Unit 1633